ON MOTION
DYK, Circuit Judge.

ORDER

The court treats Susana A. Salviejo’s notice of appeal as a motion to accept her untimely appeal from the judgment of the Court of Appeals for Veterans Claims.
The Court of Appeals for Veterans Claims entered judgment on June 11, 2001. After the time for receiving a notice of appeal had passed, that court entered its mandate on August 14, 2001. Salviejo filed a notice of appeal on October 9, 2001, or 120 days after entry of the judgment.
In her notice of appeal, it appears that Salviejo argues that she was not required to appeal until the issuance of the mandate. However, an appeal must be filed within 60 days after judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b). This statutory requirement may not be waived. Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction if notice-of appeal is untimely).
Accordingly,
IT IS ORDERED THAT:
(1) Salviejo’s motion is denied and her appeal is dismissed as untimely. The revised official caption is reflected above.
(2) Each side shall bear its own costs.